PRATT, J.
We do not find that the facts on the present trial vary in any important particular from those shown on the previous trial, discussed 83 Hun, 211, 31 N. Y. Supp. 757. That case determined that the plaintiff had a right to go to" the jury on the question of defendant’s negligence. The verdict establishes the liabiltiy of the city. It is entirely clear that the accident resulted from the absence of a fence between the traveled road and the declivity down which the plaintiff went. In the light of the event, it is easy to see that a fence should have been provided. We cannot say the jury are wrong in finding that the necessity of a fence should have been apparent before the accident. There were no errors in the admission of evidence, or in the charge, and the judgment must be affirmed, with costs.